

SCIENTIFIC ADVISORY BOARD
CONSULTING AGREEMENT




This Scientific Advisory Board Consulting Agreement (the “Agreement”) is made as
of this 1st day of March, 2009, between Shrink Technologies, Inc., a California
corporation (the "Company"), and Dr. Sayantani Ghosh (the "Consultant") and
shall be effective upon execution by the Company and the Consultant (the
"Effective Date"). The Company and the Consultant are collectively referred to
herein as the “Parties.”


The Consultant has been involved in scientific research in fields of particular
interest to the Company.  The Company wishes to retain the Consultant in a
consulting capacity and as a member of one or more panels of the Company's
Scientific Advisory Board (the “SAB”) and the Consultant desires to perform such
consulting services. Accordingly, the Parties agree as follows:


1.           Services.  The Consultant will advise the Company's management,
employees and agents, at reasonable times, in matters related to the relevant
field of interest (“Field of Interest”), as requested by the Company and set
forth in Exhibit A attached hereto. Consultant will provide consulting services,
which shall amount to not more than twenty (20) days per annum, as reasonably
requested by the Company and as the Consultant’s schedule permits. Consultation
may be sought by the Company over the telephone, in person, at the Company's
offices or another reasonable location or through written correspondence, and
will involve reviewing activities and developments in the Field of
Interest.  Additionally, Consultant may be requested to attend, to the extent
Consultant’s schedule permits, one or more in person meetings with other members
of a Panel or the SAB, upon reasonable notice being given to the Consultant, in
keeping with the terms of this Agreement.


2.           Term and Termination.  The term of this Agreement will begin on the
Effective Date of this Agreement and will end on the second year anniversary
(based on a 360 day year containing four (4) ninety (90) day quarterly periods)
of this Agreement or upon earlier termination as provided below (the "Term");
provided that the Term may be renewed, by mutual assent by the Parties, for
successive one-year periods. This Agreement may be terminated at any time upon
sixty (60) days written notice by either party.  The Consultant agrees,
following the termination of this Agreement or upon earlier request by the
Company, to promptly return all drawings, tracings, and all visual or written
materials in the Consultant’s possession that were supplied by the Company in
conjunction with the Consultant’s consulting services under this Agreement, or
generated by the Consultant in the performance of consulting services under this
Agreement.


3.           Compensation.  Immediately following an acquisition transaction
with AudioStocks, Inc. (“AUIO”), a Delaware corporation (NASDAQ: AUIO),
exclusive of the Signature Bonus (the “Signature Bonus” described below) the
right, title and interest in the Compensation discussed in this Section 3 shall
be earned, vest and be due and payable, during the Term, in equal quarterly
amounts, on the first day of the quarterly period immediately subsequent to a
quarterly period in which this Agreement was effective.  The Consultant shall be
compensated for services rendered as set follows:


3.1           200,000 common shares of AUIO as a Signature Bonus, earned on the
180th day of the Term.


3.2           Beginning on the first day of every quarterly period which this
Agreement is effective (“Option Exercise Start”) and ending twenty-four months
thereafter (“Option Exercise End”), for any such respective quarterly period,
Consultant shall have the right to purchase up to 25,000 restricted common
shares (“Quarterly Allotment”) of the Company’s stock at the closing market
price for the Company’s common shares on the first day such an option may be
exercised (the “Exercise Price”).  Consultant understands that any restricted
shares, and any securities issued in respect thereof, shall bear the following
legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  THESE
SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.


3.3           The Company shall reimburse the Consultant for all pre-approved
and reasonable expenses incurred in the performance of this Agreement.


4.           Certain Other Contracts.  The Consultant will not disclose to the
Company any information that the Consultant is obligated to keep secret pursuant
to an existing confidentiality agreement with a third party, and nothing in this
Agreement will impose any obligation on the Consultant to the contrary.  The
consulting work performed hereunder will not be conducted on time that is
required to be devoted to any other third party. The Consultant shall not use
the funding, resources and facilities of the any other third party to perform
consulting work hereunder and shall not perform the consulting work hereunder in
any manner that would give any third party rights to the product of such
work.  The Consultant has disclosed and, during the Term, will disclose to the
President of the Company any conflicts between this Agreement and any other
relevant agreements binding the Consultant.  Consultant shall notify the Company
of all other consulting agreements which Consultant has entered into, or any
consulting services which Consultant may provide, to any third party.


5.           Direction of Projects and Inventions to the Company. Subject to the
Consultant's obligations under any confidentiality or other written obligations
to third parties (including academic institutions which Consultant is employed
by), during the Term of this Agreement, the Consultant will use his best efforts
to disclose to the President of the Company, on a confidential basis, technology
and product opportunities which come to the attention of the Consultant in the
Field of Interest, and any invention, improvement, discovery, process, formula
or method or other intellectual property relating to or useful in, the Field of
Interest (collectively "New Discoveries"), whether or not patentable or
copyrightable, and whether or not discovered or developed by Consultant.


6.           Inventions Discovered by the Consultant While Performing Services
Hereunder. The Consultant will promptly and fully disclose to the President of
the Company any invention, improvement, discovery, process, formula, technique,
method, trade secret, or other intellectual property, whether or not patentable,
whether or not copyrightable (collectively, "Invention") made, conceived,
developed, or first reduced to practice by the Consultant, either alone or
jointly with others, while performing services hereunder. The Consultant hereby
assigns to the Company all of his right, title and interest in and to any such
Inventions. The Consultant will execute any documents necessary to perfect the
assignment of such Inventions to the Company and to enable the Company to apply
for, obtain, and enforce patents or copyrights in any and all countries on such
Inventions. The Consultant hereby irrevocably designates the Secretary of the
Company as his agent and attorney-in-fact to execute and file any such document
and to do all lawful acts necessary to apply for and obtain patents and
copyrights, and to enforce the Company's rights under this paragraph. This
Section 6 will survive the termination of this Agreement.


7.           Confidentiality.


7.1           The Consultant acknowledges that, during the course of performing
his services hereunder, the Company will be disclosing information to the
Consultant, and the Consultant will be developing information related to the
Field of Interest, Inventions, projects, products, potential customers,
personnel, business plans, and finances, as well as other commercially valuable
information (collectively "Confidential Information"). The Consultant
acknowledges that the Company's business is extremely competitive, dependent in
part upon the maintenance of secrecy, and that any disclosure of the
Confidential Information would result in serious harm to the Company.  The
Consultant agrees that the Confidential Information will be used by the
Consultant only in connection with consulting activities hereunder, and will not
be used in any way that is detrimental to the Company.  The Consultant agrees
not to disclose, directly or indirectly, the Confidential Information to any
third person or entity, other than representatives or agents of the Company. The
Consultant will treat all such information as confidential and proprietary
property of the Company.  The term "Confidential Information" does not include
information that (i) is or becomes generally available to the public other than
by disclosure in violation of this Agreement, (ii) was within the relevant
party's possession prior to being furnished to such party, (iii) becomes
available to the relevant party on a non-confidential basis, or (iv) was
independently developed by the relevant party without reference to the
information provided by the Company.  The Consultant may disclose any
Confidential Information that is required to be disclosed by law, government
regulation or court order. If disclosure is required, the Consultant will give
the Company advance notice so that the Company may seek a protective order or
take other action reasonable in light of the circumstances.  Upon termination of
this Agreement, the Consultant will promptly return to the Company all materials
containing Confidential Information as well as data, records, reports and other
property, furnished by the Company to the Consultant or produced by the
Consultant in connection with services rendered hereunder, together with all
copies of any of the foregoing. Notwithstanding such return, the Consultant
shall continue to be bound by the terms of the confidentiality provisions
contained in this Section 7 for a period of two years after the termination of
this Agreement.


7.2           If the Consultant has a conflict of interest, or potential
conflict of interest, with respect to any matter presented at a meeting of the
SAB, he shall excuse himself from the discussion of such matter and at the time
of the execution of this Agreement, Consultant shall disclose and describe all
potential conflicts of interest that may arise from the execution of this
Agreement with respect to prior engagements Consultant is a party to.


7.3           The attached Exhibit B Non-Disclosure Agreement shall be
incorporated herein as if it were a term of the same Agreement.


8.           Freedom to Publish.


8.1           The Company acknowledges the Consultant's obligation to
disseminate new knowledge and research findings. Notwithstanding the
confidentiality provisions, or any other provision, of this Agreement, the
Consultant may publish and make oral presentations of the results of the
Consultant's work performed pursuant to this Agreement under the terms set forth
in this Section 8.


8.2           The Consultant acknowledges that publication or oral disclosure of
any Invention or other work prior to filing for patent or copyright protection
could result in the complete loss of any commercial value of the Consultant's
research to the Company, and/or the Consultant, as the case may be. The
Consultant will provide the Company with sufficient disclosure regarding
Inventions owned by the Company under Section 6 at least 90 days prior to
publication to allow the Company to evaluate such disclosure; Consultant will
work with the Company to file patent or copyright applications prior to
disclosure or publication, or to modify such publication if such disclosure
regarding Inventions owned by the Company under Section 6 would materially
affect the business of the Company.


9.           Use of Name. It is understood that the name of the Consultant will
appear in disclosure documents required by securities laws, and in other
regulatory, administrative filings and public relations materials in the
ordinary course of the Company's business. The above-described uses will be
deemed to be acceptable uses.


10.           No Conflict: Valid and Binding. The Consultant represents that
neither the execution of this Agreement nor the performance of the Consultant's
obligations under this Agreement will result in a violation or breach of any
other agreement by which the Consultant is bound. The Company represents that
this Agreement has been duly authorized and executed and is a valid and legally
binding obligation of the Company, subject to no conflicting agreements.


11.           Notices. Any notice provided under this Agreement shall be in
writing and shall be deemed to have been effectively given (i) upon receipt when
delivered personally, (ii) one day after sending when sent by private express
mail service (such as Federal Express), or (iii) 5 days after sending when sent
by regular mail to the following address:
 
 
In the case of the Company:
In the case of the Consultant:
   
Shrink Technologies, Inc.
Attention: Sayantani Ghosh
2038 Corte del Nogal, Suite 110
 
Carlsbad, California 92011
 



or to other such address as may have been designated by the Company or the
Consultant by notice to the other given as provided herein.


12.           Independent Contractor: Withholding. The Consultant will at all
time be an independent contractor, and as such will not have authority to bind
the Company. The Parties acknowledge that this Agreement is not a contract
within the meaning of Section 2750 of the California Labor Code, and the
Consultant is not an employee of the Company for any purpose under the
California Labor Code.  Consultant will not act as an agent nor shall he be
deemed to be an employee of the Company for the purposes of any employee benefit
program, unemployment benefits, or otherwise. The Consultant recognizes that no
amount will be withheld from his compensation for payment of any federal, state,
or local taxes and that the Consultant has sole responsibility to pay such
taxes, if any, and file such returns as shall be required by applicable laws and
regulations. Consultant shall not enter into any agreements or incur any
obligations on behalf of the Company.


13.           Assignment. Due to the personal nature of the services to be
rendered by the Consultant, the Consultant may not assign this Agreement. The
Company may assign all rights and liabilities under this Agreement to a
subsidiary or an affiliate or to a successor to all or a substantial part of its
business and assets without the consent of the Consultant. Subject to the
foregoing, this Agreement will inure to the benefit of and be binding upon each
of the heirs, assigns and successors of the respective parties.


14.           Severability. If any provision of this Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and the
remaining provisions shall continue in full force and effect.


15.           Remedies. The Consultant acknowledges that the Company would have
no adequate remedy at law to enforce Sections 4, 5, 6 and 7 hereof. In the event
of a violation by the Consultant of such Sections, the Company shall have the
right to obtain injunctive or other similar relief, as well as any other
relevant damages, without the requirement of posting bond or other similar
measures.


16.           Governing Law; Entire Agreement; Amendment. This Agreement shall
be governed by the laws of the State of California applicable to agreements made
and to be performed within such State, represents the entire understanding of
the parties, supersedes all prior agreements between the parties, and may only
be amended in writing.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


Shrink Technologies,
Inc.                                                                           Consultant






____________________________                                                      _____________________________
By: Mark L.
Baum                                                                                      
  By: Sayantani Ghosh
Its:
President                                                                                                
 an individual

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A




Fields of Interest


The Consultant has reviewed information provided by the Company and other
information which may be publicly available on the world-wide-web, and is
familiar with the specific research efforts and business projects that the
Company is engaged in and is actively pursuing.


The Company wishes to pursue a greater understanding of the durability and
nature of the polystyrene substrate it uses in various applications which have
been discussed with Consultant.  The Company also wishes to pursue new methods
to create nanostructures on the polystyrene substrates it presently uses, and to
find other materials which may enable similar efficiencies and values to
products and products classes as the Company believes it may commercially offer
through the use of polystyrene.


Broadly, the Company desires for Consultant to advance the Company’s
technologies and products, those which exist and those which may reasonably
exist, for all uses.


Description of Services


Assist management of the Company by:


1.           Determining the general scientific direction of the company;
2.           Recruiting of Scientific Advisory Board Members and Consultants to
the Company;
3.           Recruiting full-time management and scientific personnel to the
Company;
4.           Reviewing the feasibility of the scientific goals of the Company
and developing strategies for achievingthem;
5.           Identifying and developing relationships with potential strategic
partners;
6.           Identifying, reviewing and advising the Company, in a form (oral,
writing or other) that is generallyacceptable by scientists advising
businesspersons in order to be reasonably commercially useful, as to themost
recent scientific advances in the Field of Interest, as well as other scientific
developments and intellectual property in the Field of Interest; and
7.           Providing advice, support, theories, techniques and improvements in
the Company's scientific research andproduct development activities.




Prior Engagements and Potential Conflicts of Interest


Name of
Company                                                                                                Area
of Consultation


 

 